1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   NICHOLE Y.,                            )     No. EDCV 16-1889-JFW (AGR)
                                            )
12                        Plaintiff,        )
                                            )     ORDER ACCEPTING FINDINGS AND
13       v.                                 )     RECOMMENDATION OF UNITED
                                            )     STATES MAGISTRATE JUDGE
14   NANCY A. BERRYHILL, Acting             )
     Commissioner of Social Security,       )
15                                          )
                          Defendant.        )
16                                          )
17
18            Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, records on
19   file, and the Report and Recommendation of the United States Magistrate Judge. The
20   parties have not filed any Objections to the Report. The Court accepts the findings
21   and recommendation of the Magistrate Judge.
22            IT IS ORDERED that Judgment be entered reversing the decision of the
23   Commissioner; and remanding the matter for further proceedings consistent with the
24   report and recommendation.
25
26   DATED: December 19, 2018
                                                       JOHN F. WALTER
27                                                  United States District Judge
28
